Citation Nr: 1146450	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  05-22 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins of the left leg with a history of phlebitis in excess of 10 percent for the period from September 5, 2002 to November 18, 2010, and 20 percent thereafter. 

2.  Entitlement to an initial evaluation in excess of 10 percent for varicose veins of the right leg for the period from September 5, 2002 to November 18, 2010, and 20 percent thereafter. 

3.  Entitlement to an increased disability rating for a hernia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to December 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  By that rating action, the RO, in part, continued a 10 percent disability rating assigned to the varicose veins of the left leg with a history of phlebitis and assigned an increased 10 percent disability rating to the Veteran's hernia, effective September 5, 2002--the date VA received the Veteran's claim for increased compensation for this disability.  The Veteran appealed the RO's January 2004 rating action to the Board. 

This appeal also stems from a February 2007 rating action.  By that rating action, the RO granted service connection for varicose veins of the right leg; an initial 10 percent disability rating was assigned, effective September 5, 2002--the date VA received the Veteran's original claim for compensation for this disability.  The Veteran appealed the RO's February 2007 rating action to the Board.

In June 2010, the Board remanded the increased and initial evaluation claims on appeal for additional development.  Specifically, to afford the Veteran a VA examination to determine the current severity of his service-connected varicose veins of the left leg with a history of phlebitis, varicose veins of the right leg and hernia.  This examination was performed in November 2010.  A copy of the examination report is of record.  Given the foregoing, the Board finds that the RO has substantially complied with the Board's June 2010 remand directives for the increased and initial evaluation issues decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with)), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the increased and initial evaluation claims analyzed in the decision below. 

By a June 2011 rating action, the RO assigned increased and initial 20 percent disability ratings to the service-connected varicose veins of the left and right legs, respectively, effective November 19, 2010--the date of a VA examination report reflecting an increase in severity of the above-cited service-connected disabilities.  Since the RO did not assign the maximum disability ratings possible, an appeal for higher increased and initial evaluations for these disabilities remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  From September 5, 2002, the Veteran's varicose veins of the left leg with a history of phlebitis were manifested by persistent edema and stasis pigmentation without evidence of persistent ulceration. 

2.  From September 5, 2002, the Veteran's varicose veins of the right lower extremity with a history of phlebitis were manifested by persistent edema and stasis pigmentation without evidence of persistent ulceration. 

3.  The Veteran's hernia is asymptomatic; recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health has not been demonstrated.  


CONCLUSIONS OF LAW

1.  From September 5, 2002, the criteria for an increased disability rating of 40 percent, but no higher, for varicose veins of the left leg with a history of phlebitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.7, 4.104, Diagnostic Code 7120 (2011). 

2.  From September 5, 2002, the criteria for an initial disability rating of 40 percent, but no higher, for varicose veins of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.7, 4.104, Diagnostic Code 7120 (2011). 

5.  The criteria for an increased evaluation for a hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.31, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant must be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 
The Federal Circuit further held that such a letter must be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.  Here, part of the appeal arose from the Veteran's disagreement with the RO's assignment of an initial 10 percent rating assigned after the grant of service connection for varicose veins of the right leg.  (See February 2007 rating action). 

The Courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as the initial evaluation claim decided herein, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Court has also held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this case, the initial evaluation claim on appeal was substantiated after the enactment of the VCAA, and the Veteran has not alleged any prejudice by any notice defect. 

The Board notes that the United States Court of Appeals for Veteran's Claims (Court), in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009) clarified VA's notice obligations in increased rating claims.  As part of the instant appeal stems from the grant of initial compensation benefits for varicose veins of the right leg, Vazquez- Flores (to the extent it remains good law) is inapplicable to the claim of entitlement to an initial evaluation for varicose veins of the right lower extremity in excess of 10 percent for the period from September 5, 2002 to November 18, 2002, and 20 percent thereafter. 

Regarding the increased evaluation claims on appeal, VA provided the Veteran with post-adjudication notice on the Pelegrini II VCAA elements in letters issued in July 2006, October 2007 and June 2008.  The letters informed the Veteran to let VA know of any evidence he thought would support his increased evaluation claims, that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send what "we need."  As the case was later readjudicated in Statements of the Case, issued in July 2005 and September 2007, and Supplemental Statements of the Case issued throughout the appeal, any initial errors of notification to the Veteran have been corrected with subsequent action and adjudication, and there is no prejudice to him from such errors.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In addition, the Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the Dingess, as well as the Vazquez elements in a June 2008 letter.  Id and Vazquez, supra. 

Regarding VA's duty to assist the Veteran with his initial and increased evaluation claims on appeal, service treatment records and voluminous private and VA post-service medical records are contained in the claims files.  In addition, statements of the Veteran, his spouse and representative have been associated with the claims files. 

The Veteran was afforded VA examinations in conjunction with his initial and increased evaluation claims in November 2010, pursuant to the Board's June 2010 remand directives.  Copies of these examination reports are contained in the claims files.  Neither the Veteran nor the record suggests the examinations are inadequate. 

Accordingly, the Board finds that there is no further assistance that would be reasonably likely to substantiate the increased and initial evaluation claims analyzed in the decision below. 

II. Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999). The Court has also held that staged ratings are appropriate for an increased rating claim, such as the claims on appeal, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and  4, whether or not they are raised by the Veteran, as required by Schafrath, supra.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

III. Merits Analysis

(i) Varicose Veins of the Left Leg and Right Leg

The Veteran seeks entitlement to increased and initial evaluations for varicose veins of the left leg with a history of phlebitis and varicose veins of the right leg in excess of 10 percent for the period from September 5, 2002 to November 18, 2010, and 20 percent thereafter, respectively.

The RO received the Veteran's claim for increased compensation for his varicose veins of the left leg and original claim for VA compensation for varicose veins of the RLE on September 5, 2002.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO on September 5, 2002).  In an appealed January 2004 rating action, the RO continued a 10 percent disability rating assigned to the varicose veins of the left leg with a history of phlebitis pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120.  By an appealed February 2007 rating action, the RO granted service connection for varicose veins of the right leg; an initial 10 percent disability rating was assigned under the above-cited Diagnostic Code, effective September 5, 2002.  By a June 2011 rating action, the RO assigned increased and initial 20 percent disability ratings to the service-connected varicose veins of the left leg and right leg, effective November 19, 2010--the date of a VA examination report reflecting an increase in severity of the above-cited service-connected disabilities.  

Under Diagnostic Code 7120, the Diagnostic Code used to evaluated varicose veins, a 10 percent rating is assigned for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2011). 

A note following Diagnostic Code 7120 criteria provides that these evaluations are for the involvement of a single extremity.  If more than one extremity is involved, each extremity is to be evaluated separately, and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26 ), if applicable.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2011). 

The above-noted criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The Board finds that with resolution of the benefit of the doubt in the Veteran's favor, the evidence supports increased and initial disability ratings of 40 percent for the above-cited service-connected disabilities, respectively.  In order for the service-connected varicose veins of the left leg and RLE to be assigned 40 percent disability ratings, the evidence of record must contain evidence of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7120. 

The voluminous private and VA examination and treatment reports show that the Veteran has subjectively complained of swelling and pain in his left and right legs.  Treatment reports, prepared by D. H. O., M. D. and O. A. M., M. D., in December 2005 and October 2007, respectively, reflect that the Veteran had bilateral stasis dermatitis and bilateral venous stasis discoloration, criteria that is commensurate with a 40 percent disability rating.  However, the evidence is conflicting as to the evidence of persistent (italics added for emphasis) edema.  For example, a June 2006 VA examination report and August 2006 report, prepared by R. E. C., M. D, reflect that there was no evidence of edema upon physical evaluation of the Veteran's legs).  Dr. R.E.C. indicated that on questioning of the Veteran, he sounded as if he had more bulging of varicose veins as opposed to true swelling.  (See report, prepared by R. E. C., M. D., in early August 2006).  In contrast, a report, prepared by R. E. C., M. D. in late August 2006 and a June 2008 report, prepared by B. Y. P., D. P. M., show that the Veteran had swelling at his right medial ankle and left medial knee and right-side swelling related to his venous insufficiency, respectively.  When evaluated by VA in mid-November 2010, the VA examiner specifically stated that the Veteran's reports of persistent bilateral ankle edema and stasis pigmentation were confirmed by his private treatment records.  (See November 2010 VA examination report). 

Thus, in weighing the evidence of record and resolving all benefit of doubt in the Veteran's favor, the Board finds that because the evidence indicates persistent edema and stasis pigmentation, increased and initial 40 percent disability ratings are warranted for the service-connected varicose veins of the left leg and right leg from September 5, 2005.  The Board also finds that the Veteran's and his wife's statements regarding him having experienced persistent swelling are credible because such statements are consistent with the documented clinical evidence of record, where he also reported experiencing the same lower extremity symptomatology.  38 C.F.R. § 4.104, Diagnostic Code 7120. 

Thus, in weighing the evidence of record and resolving all benefit of doubt in the Veteran's favor, the Board finds that because the evidence indicates that the Veteran's varicose veins of the left leg and right leg are manifested by persistent edema and stasis pigmentation, increased and initial 40 percent disability ratings are warranted for each extremity, throughout the rating period on appeal, from September 5, 2005.  As the clinical evidence of record does not demonstrate persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, the next higher rating of 60 percent is not warranted for either disability.  Id.

The Board has resolved all reasonable doubt in the Veteran's favor and has considered whether higher evaluations can be granted under other potentially applicable diagnostic codes.  However, the preponderance of the evidence is against assignment of higher evaluations for the service-connected varicose veins of the left leg and right leg.  The Veteran simply does not demonstrate persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.

(ii) Hernia

The  Veteran seeks an increased rating in excess of 10 percent for his hernia.  The Veteran's hernia has been evaluated at the 10 percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7346.  A minimum 10 percent evaluation is assigned for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation contemplates persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id. 

The Board finds that the preponderance of the competent and probative evidence of record is against an increased rating in excess of 10 percent.  In reaching the foregoing, the voluminous private and VA examination and treatment records do not show that the Veteran's hernia has resulted in any material weight loss, hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health, such as malnutrition, to support an award of 30 percent.  Id.  In fact, during a November 2010 VA examination, the Veteran confirmed that he never experienced any symptoms as a result of his hiatal hernia.  (See November 2010 VA examination report).  At that examination, the Veteran did not have any symptoms of heartburn, dysphagia, odynophagia, hematemesis, regurgitation, or melena.  The VA examiner noted that stool guaiacs taken in July 2009 and July 2010 were negative for any gastrointestinal bleeding.  Thus, the November 2010 VA examiner found the Veteran's hernia to have been completely asymptomatic and without any associated gastroesophageal reflux disease.  Id.  Thus, as the Veteran's hernia is asymptomatic, the  the evidence preponderates against a showing of the requisite criteria for a 30 percent evaluation and an increased rating is not warranted.  Id.  
IV. Hart and Fenderson Considerations

The Board finds that other than the increased and initial disability ratings awarded herein, there is no other basis for additional staged ratings pursuant to Hart and Fenderson for the service-connected varicose veins the left leg and right leg and hernia, respectively.  Rather, the symptomatology associated with the above-cited disabilities are essentially consistent and fully contemplated by the assigned disability ratings assigned for the periods on appeal.

V. Extraschedular Considerations

Pursuant to § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms.  "38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's varicose veins of the right and left legs and hernia, as discussed above, are manifested by symptomatology contemplated by the rating criteria.   The record neither shows, nor does the Veteran report, associated symptoms which go outside of those considered or contemplated by the requisite criteria.  Hence, referral for consideration of extraschedular ratings are not warranted.

VI. Rice Considerations

Finally, the Board notes that the RO denied entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) in an unappealed February 2007 rating decision.  The Veteran has provided no further argument on this matter since that decision.  Accordingly, the Board finds that the Veteran is not pursuing that aspect of his rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability).





(CONTINUED ON THE NEXT PAGE)

ORDER

Beginning on September 5, 2002, an increased rating of 40 percent, but no higher, for the service-connected varicose veins of the left leg with a history of phlebitis is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

Beginning on September 5, 2002, an increased rating of 40 percent, but no higher, for the service-connected varicose veins of the right leg is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

An increased rating in excess of 10 percent for a hernia is denied. 




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


